UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1872


LORETTA K. BETHEA,

                    Plaintiff - Appellant,

             v.

PRESIDENT DERIONNE P. POLLARD, Montgomery College,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:18-cv-02768-PX)


Submitted: January 21, 2020                                       Decided: January 23, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Loretta K. Bethea, Appellant Pro Se. Erin Jeanne Ashbarry, OFFICE OF THE COUNTY
ATTORNEY, Rockville, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Loretta K. Bethea appeals the district court’s orders granting Defendant’s motion to

dismiss and dismissing with prejudice Bethea’s complaint alleging employment

discrimination and retaliation after Bethea failed to file an amended complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Bethea v. Pollard, No. 8:18-cv-02768-PX (D. Md. June 4, 2019

& July 10, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2